Title: To John Adams from Arthur Lee, 24 September 1779
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      Paris Sepr. 24th. 1779
     
     I cannot omit this opportunity of congratulating you, on your being again in the bosom of those you love; after delays so many and so mortifying. I have signifyd my hope to our firm friend, that you will be immediately sent to Congress as a Member, where I hope you and M. de la Luzerne will be able to put a stop to those unworthy proceedings, by which little and malignant Spirits joind with the bad ambition of some, and the hearted enmity to our cause in others, are endeavoring to found their own fortunes on the disgrace and ruin of the public.
     It is whispered to me here, that D’Estaing’s destination, after beating Byron, was to You; and that N. York must be taken by this time. God send it may be so, for with that all their other holds must fall, and peace be restord to our harrassd Country. All the fleets are in their Harbours, to avoid the storms of the Aequinox. Next month they will be out again, that of Spain and France 65 in number, that of England 45. The invasion is still talkt of, for next month. The Alliance after losing three months, is at length in the irish channel, on a cruise with Jones. We have not yet heard of their doing any thing. I wrote in the most pressing terms to Dr. Franklin, the 1st. of May, to let her convoy the american Ships, then at Brest, and especially the Supplies for the public and for Virginia. The answer was; She is not mannd. Mr. Izard and I, have since endeavord in vain to have her and Jones’s squadron sent to the assistance of Carolina, and then to sweep our Coast of the enemy’s Cruisers. The answer was, Jones’s squadron belongs to others, and is not under my direction; I have only lent them the Alliance.
     The Council at Passy, is composd of the same honorable Members as when you left it; with the re-inforcement of Saml. Wharton, Saml. Petrie, and the Alexanders, by a marriage concluded between one of the Daughters and Jonathan Williams. This august and natural family compact, with those respectable Allies, will I hope promote the public as well as private Interests. One advantage is pretty sure—Pultney and Johnstone will be silencd about the approbation given before Alexander to the terms of the british Commissioners.
     Mr. Izard and my Brother are deliberating on their return, in which they find great difficulties.
     May I ask to be presented to Mrs. Adams, and some other female Patriots of your acquaintance; in whose Society, I have no doubt you feel more than a compensation for all your sufferings. My young friend, I hope, will not forget that I have an affection for him, and high expectations from his genius and application.
     
      Farewell
      A.L.
     
    